DETAILED ACTION
Response to Amendment
Claims 20-39 are pending. Claims 1-19 have been canceled.
Response to Arguments
Applicant’s arguments filed 09/22/2022 have been fully considered.
Regarding the rejection of claim 21 under 35 U.S.C. 102(a)(2) as being anticipated by Mullig et al. (US20070143493A1), Applicant argues on page 13 Mullig fails to disclose that the content delivery server 25 of Mullig being configured to: transmit the low resolution video to a reception apparatus before the content delivery server 25 of Mullig receives a start request from the reception apparatus.
Applicant’s arguments are not persuasive. Mullig shows a content delivery server 25 (Fig 2) and a client device 115 (Fig 3). Mullig discloses “transmit, to a reception apparatus [client device] before the communication circuitry [content delivery system] receives a start request [user selects a particular video feed] from the reception apparatus, the sub streaming [video preview] at a sub streaming bit rate [low resolution]” by showing in para [0006] the content delivery server allows one of the live videos playing in low resolution in one of the preview video panes before user selects a particular video feed (e.g. before the content delivery server 25 of Mullig receives a start request from the user). When the user selects a particular video feed playing in one of the preview video panes, the system displays the high resolution version of the selected video feed in the primary video pane. 

Regarding the rejection of claim 24 under 35 U.S.C. 102(a)(2) as being anticipated by Mullig, Applicant argues on page 16 Mullig fails to disclose that the client computing device 115 in FIG. 1 of Mullig is configured to: receive, from the content delivery server 25 of Mullig prior to the client computing device 115 of Mullig receiving the high resolution version of the video, the low resolution version of the video.
Applicant’s arguments are not persuasive. Mullig shows a content delivery server 25 (Fig 2) and a client device 115 (Fig 3). Mullig discloses “receive, from the streaming apparatus [content delivery system] prior to the communication circuitry [client device] receiving the main streaming [primary video], the sub streaming [preview video] at a sub streaming bit rate [low resolution]” by showing in para [0006] the content delivery system allows one of the live videos playing in low resolution in one of the preview video panes, e.g. prior to the client device receives high resolution version of the selected primary video. When the user selects a particular video feed playing in one of the preview video panes, the system displays the high resolution version of the selected video feed in the primary video pane. 
 
Regarding the rejection of claim 24, Applicant argues on page 17 Mullig fails to disclose that the client computing device 115 in FIG. 1 of Mullig is configured to: transmit, to the content delivery server 25 of Mullig when the client computing device 115 of Mullig receives the low resolution version of the video, a start request that orders the content delivery server 25 of Mullig to commence transmitting the high resolution version of the video.
Applicant’s arguments are not persuasive. Mullig shows a content delivery server 25 (Fig 2) and a client device 115 (Fig 3). Mullig discloses “transmit, to the streaming apparatus [content delivery server] when the communication circuitry [client device] receives the sub streaming [preview video], a start request [user selects a particular video] that orders the streaming apparatus to commence transmitting the main streaming [primary video]” by showing in para [0006] the client device receives one of the live videos playing in low resolution in one of the preview video panes from the content delivery system. When the user selects a particular video feed playing in one of the preview video panes, e.g. transmits a start request, the system displays the high resolution version of the selected video feed in the primary video pane. 

As to any arguments not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullig et al. (US20070143493A1).
Regarding claim 21, Mullig discloses a streaming apparatus comprising ([Abstract] shows a content delivery system substantially concurrently streams a plurality of live videos to a client): 
a signal acquisition section configured to acquire an image (para [0062] shows the content delivery server 25 may maintain links with sources that provide video feeds of various camera angles); 
a first generation section configured to convert the image into sub streaming (para [0061-0062] shows the content delivery server 25 maintains links with sources that provides, e.g. converts, the low resolution version of the video feed to be displayed in the preview video pane 403); 
a second generation section configured to convert the image into main streaming (para [0061-0062] shows the content delivery server 25 maintains links with sources that provides, e.g. converts, the high resolution version of the video feed to be displayed to be displayed in the primary video pane 401); 
communication circuitry configured to: 
transmit, to a reception apparatus, the sub streaming at a sub streaming bit rate, inhibit, until the communication circuitry receives a start request from the reception apparatus, transmission of the main streaming to the reception apparatus, and transmit, to the reception apparatus when the communication circuitry receives the start request from the reception apparatus, the main streaming at a main streaming bit rate that differs from the sub streaming bit rate (para [0006] shows the system allows the user to select (e.g., click on) one of the live videos playing in low resolution in one of the preview video panes to be displayed in the primary video pane in high resolution. When the user selects a particular video feed playing in one of the preview video panes, the system displays the high resolution version of the selected video feed in the primary video pane and displays the low resolution version of the video feed that was previously playing in the primary video pane in one of the preview video panes; para [0083] shows when the user selects to stop play of an on-demand video, the client application 15 plays a default interstitial animation until the user selects another video, e.g. inhibit transmission of the main streaming to the reception apparatus.)

Regarding claim 22, Mullig as applied to claim 21 discloses the communication circuitry configured to transmit the main streaming concurrently with the communication circuitry transmitting the sub streaming (Fig 3 and para [0004-0005] show the content delivery system substantially concurrently streams a high resolution version of a live video feed to a “primary” pane of a main display dialog window and one or more additional live video feeds in low resolution to the “preview” panes of the main display dialog window.)
 
Regarding claim 23, Mullig as applied to claim 21 discloses the main streaming bit rate is higher than the sub streaming bit rate (Mullig; para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403.)

Regarding claim 24, Mullig discloses a reception apparatus comprising (para [0039] shows the client computing devices 115 receive, manage, and display content distributed from the content delivery server 25): 
communication circuitry that is electronically connectable to: 
a streaming apparatus that generates, from an image acquired by the streaming apparatus, main streaming and sub streaming (para [0057] shows the content delivery server 25 streams at least one of the video feeds in high resolution and at least one of the video feeds in low resolution; para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403 ), 
wherein the communication circuitry is configured to: 
receive, from the streaming apparatus prior to the communication circuitry receiving the main streaming, the sub streaming at a sub streaming bit rate, and transmit, to the streaming apparatus when the communication circuitry receives the sub streaming, a start request that orders the streaming apparatus to commence transmitting the main streaming (para [0061] shows the user may select (e.g., click on) one of the video feeds streaming into one of the preview video panes 403 to instruct the client application 15 to display the selected video feed in the primary video pane 401. In response to the instruction, the client application 15 sends a request to the content delivery server 25 to stream the high resolution version of the selected video to the client application 15. In response, the content delivery server 25 streams the high resolution version of the selected video to the client application 15.)

Regarding claim 25, Mullig as applied to claim 24 discloses the communication circuitry is configured to: 
receive, from the streaming apparatus concurrently with the communication circuitry receiving the sub streaming, the main streaming at a bit rate that differs from the sub streaming bit rate (para [0005] shows the system is configured to display a high resolution version of a live video feed in a “primary” pane of a main display dialog window and one or more additional live video feeds in low resolution in “preview” panes of the main display dialog window substantially concurrently.)

Regarding claim 26, Mullig as applied to claim 25 discloses a bit rate of the main streaming is higher than the sub streaming bit rate (para [0005] shows the system is configured to display a high resolution version of a live video feed in a “primary” pane of a main display dialog window and one or more additional live video feeds in low resolution in “preview” panes of the main display dialog window substantially concurrently.)

Regarding claim 27, Mullig as applied to claim 24 discloses the communication circuitry is configured to: 
transmit, to the streaming apparatus when the communication circuitry receives the main streaming, a stop request that orders the streaming apparatus to stop transmitting the main streaming (para [0071] shows a “stop video” button 412, which if selected instructs the client application to stop play of the video; para [0089] shows the client application 15 is configured to stop streaming the high resolution version of the video feed currently playing in the primary video pane 401.)

	Regarding claim 28, Mullig as applied to claim 27 discloses the communication circuitry is configured to: 
transmit, to an additional streaming apparatus, an additional start request that orders the additional streaming apparatus to commence transmitting additional main streaming (para [0089] shows the client application 15 is configured to stop streaming the high resolution version of the video feed currently playing in the primary video pane 401, begin streaming the low resolution version of the video feed to a preview video pane 403, and play the related, e.g. additional, on-demand video in the primary video pane 4.01.)

Regarding claim 29, Mullig as applied to claim 28 discloses the communication circuitry is configured to: 
transmit the stop request to the streaming apparatus before the communication circuitry transmits the additional start request to the additional streaming apparatus (para [0089] shows the client application 15 is configured to stop streaming the high resolution version of the video feed currently playing in the primary video pane 401, begin streaming the low resolution version of the video feed to a preview video pane 403, and play the related, e.g. additional, on-demand video in the primary video pane 4.01.)

	Regarding claim 30, Mullig as applied to claim 28 discloses the communication circuitry is configured to: 
transmit the stop request to the streaming apparatus after the reception apparatus switches from the main streaming to the additional main streaming (para [0089] shows the client application 15 is configured to stop streaming the high resolution version of the video feed currently playing in the primary video pane 401, begin streaming the low resolution version of the video feed to a preview video pane 403, and play the related, e.g. additional, on-demand video in the primary video pane 4.01.)

Regarding claim 31, Mullig as applied to claim 24 discloses: 
display output circuitry configured to: cause a screen to display, on a portion of the screen, the sub streaming while causing the screen to simultaneously display the main streaming on a different portion of the screen ([Abstract] shows the system is configured to display a high resolution version of a live video feed in a “primary” pane of a main display dialog window and one or more additional live video feeds in low resolution in “preview” panes of the main display dialog window substantially concurrently.)

Regarding claim 32, Mullig a reception method comprising 
electronically connecting, to communication circuitry, a streaming apparatus that generates main streaming and sub streaming (para [0039] shows the client computing devices 115 execute a client application 15 that is configured to communicate with the content delivery server 25, request content from the content delivery server 25, and receive, manage, and display content distributed from the content delivery server 25; para [0057] shows the content delivery server 25 streams at least one of the video feeds in high resolution and at least one of the video feeds in low resolution; para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403 ); 
receiving, from the streaming apparatus by the communication circuitry prior to the communication circuitry receiving the main streaming, the sub streaming at a sub streaming bit rate; and transmitting, from the communication circuitry to the streaming apparatus when the communication circuitry receives the sub streaming, a start request that orders the streaming apparatus to commence transmitting the main streaming, wherein the streaming apparatus generates, from an image acquired by the streaming apparatus, the main streaming and the sub streaming (para [0061] shows the user may select (e.g., click on) one of the video feeds streaming into one of the preview video panes 403 to instruct the client application 15 to display the selected video feed in the primary video pane 401. In response to the instruction, the client application 15 sends a request to the content delivery server 25 to stream the high resolution version of the selected video to the client application 15. In response, the content delivery server 25 streams the high resolution version of the selected video to the client application 15.)

Regarding claims 33-39, claims 33-39 are method claims. These method claims required limitations that are similar to those recited in the apparatus claims 25-31 to carry out the method steps.  And since the reference of Mullig teaches the apparatus that carries out the method including limitations required to carry out the method steps, therefore method claims 33-39 would have also been obvious in view of the structures disclosed in Mullig.
Allowable Subject Matter
Claim 20 is allowable over prior art.
Kadoch et al. (US20130088597A1) shows in [Abstract] an in-car multiple-resolution camera system for first responder vehicles includes a high-resolution camera imager for capturing images in high resolution and outputting the same in a first high-resolution image output stream. A signal processing module is provided for processing the first high resolution image output stream and producing (1) a reduced area high-resolution image output stream containing image information for only a selected portion or portions of the original image and (2) a wide-area low-resolution image output stream. Kadochi fails to teach claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442